Citation Nr: 1334924	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  96-50 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent for right rotator cuff tendonitis prior to January 22, 2008.

2.  Entitlement to an increased evaluation greater than 30 percent for right rotator cuff tendonitis on and after January 22, 2008.

3.  Entitlement to an initial evaluation greater than 20 percent for left rotator cuff tendonitis.

4.  Entitlement to an initial evaluation greater than 10 percent for left musculocutaneous nerve damage with sensory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to July 1995, from December 2000 to November 2001, and from February 2002 to July 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO) and Board remand.  


FINDINGS OF FACT

1.  Prior to January 22, 2008, the Veteran's right rotator cuff tendonitis was not shown have limitation of motion of the arm to midway between the side and the shoulder level, ankylosis of the scapulohumeral articulation, or fibrous union of the humerus.

2.  From January 22, 2008, the Veteran's right rotator cuff tendonitis has not been manifested by limitation of motion of the arm to 25 degrees from the side, ankylosis of the scapulohumeral articulation, or fibrous union of the humerus.
 
3.  Throughout the course of the appeal, the Veteran's left rotator cuff tendonitis has not been manifested by limitation of motion of the arm 25 degrees from the side, ankylosis of the scapulohumeral articulation, or fibrous union of the humerus.

4.  Throughout the course of the appeal, the Veteran's left shoulder disability is not manifested by severe incomplete paralysis of the musculotaneous nerve.

  
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for right rotator cuff tendonitis have not been met for the period prior to January 22, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201 (2013). 

2.  The criteria for an evaluation in excess of 30 percent for right rotator cuff tendonitis have not been met for the period on and after January 22, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201 (2013).

3.  The criteria for an initial evaluation in excess of 20 percent for left rotator cuff tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201 (2013). 
  
4.  The criteria for an initial evaluation in excess of 10 percent for left musculotaneous nerve damage with sensory loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8517 (2013). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

A rating decision in November 2006 granted service connection for right and left rotator cuff tendonitis and left musculotaneous nerve damage with sensory loss.  The Veteran appealed the assigned ratings.  "In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records.  VA treatment records are associated with the claims file.  There are no reports of outstanding post-service treatment records.  This case was remanded by the Board in March 2012 for further development.  In accordance with the Board's March 2012 remand directives, the Veteran was afforded VA examinations of his right rotator cuff tendonitis, left rotator cuff tendonitis and left musculotaneous nerve damage in April 2012.  The Board is satisfied as to substantial compliance with its March 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Prior to the Board's March 2012 remand for current VA examinations, the Veteran had undergone medical examinations of his right and left shoulder disabilities in November 2005 and December 2005.  With respect to all the examinations of record, the examiners reviewed the Veteran's claims file and took into account the Veteran's statements, which allowed for a fully-informed evaluation of the claimed disabilities.  The examiners provided detailed findings regarding the right and left shoulder disabilities.  Thus, the Board finds the examinations to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability evaluations are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule), which is based on average impairment of earning capacity with separate rating codes identifying the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

Historically, the RO's November 2006 rating decision granted service connection for right and left rotator cuff tendonitis and left musculoskeletal nerve damage with sensory loss.  The right and left rotator cuff tendonitis were each assigned initial noncompensable evaluations, effective July 27, 2005.  The left musculocutaneous nerve damage with sensory loss was granted an initial evaluation of 10 percent, effective July 27, 2005.  In August 2010, the RO increased the evaluation for right rotator cuff tendonitis to 20 percent, effective effective July 27, 2005, and a 30 percent evaluation was assigned from January 22, 2008.  The evaluation for left rotator cuff tendonitis was increased to 20 percent, effective from July 27, 2005.  

Factual Background

A May 2005 VA outpatient treatment record documents the Veteran's complaints of chronic shoulder pain for the previous two years.  The Veteran reported that he was not on pain medications because he feared complications.  The pain was worst on movement.  There was no weakness or left shoulder numbness.  Physical examination revealed bilateral mild weakness of the triceps which the examiner noted may have been limited by pain.  The Veteran's sensation was intact to pin and light touch.  Reflexes were normal.  There was restricted range of motion of both arms.  Abduction was limited by pain.  There was left shoulder tenderness.  The Veteran was advised to continue with rehabilitation.  
 
On VA examination in November 2005, it was noted that the Veteran is right hand dominant.  The Veteran complained of chronic pain and stiffness in the shoulders.  Treatment consisted of Tylenol 3 with relief.  Excessive activities caused flare-ups of the shoulders.  With respect to activities of daily living, the Veteran reported that he needed help with showering and dressing.  He denied any additional limitation of range of motion or functional impairment beyond the pain.  He used a left shoulder sling.  There was no history of dislocation or subluxation.  There was no inflammatory arthritis.  Physical examination revealed forward flexion of the right and left shoulders was from 0 to 90 degrees, respectively.  Abduction of the right and left shoulders was from 0 to 90 degrees, respectively.  External rotation of the right and left shoulders was from 0 to 90 degrees, respectively.  Internal rotation of the right and left shoulders was from 0 to 45 degrees, respectively.  Pain was noted on 90 degrees upon bilateral flexion and abduction.  Pain increased with any attempts at repetitive movements.  Range of motion was limited equally by pain, weakness and lack of endurance.  There was marked tenderness of the bilateral shoulders superiorly, left more than the right.  There was guarding of movement of the bilateral shoulders upon range of motion testing, however this could not be put in degrees.  There was no evidence of painful motion, edema, effusion, instability, weakness, redness, heat or abnormal movements.  There was no ankylosis or inflammatory arthritis.   The examiner noted that x-rays of the right shoulder taken in March 2005, and an MRI of the right shoulder taken in May 2005, were within normal limits.  X-rays of the left shoulder taken in December 2005, revealed an absence of the distal part of the clavicle, post-surgical, otherwise within normal limits.  The diagnosis was bilateral rotator cuff tendonitis, left more than right, with post surgical changes. 

On VA examination of the left shoulder in December 2005, the Veteran described sensory loss over the lateral left shoulder for three years.  He also reported difficulty moving the left shoulder.  Physical examination revealed decreased touch and pin prick of the left anterior shoulder and along the anterior/lateral aspect of the biceps muscle.  Range of motion testing of the left shoulder revealed abduction was to 80 degrees.  Flexion was to 80 degrees.  Extension was to 0 degrees.  Adduction across the chest was to 10 degrees.  Power was 5/5 for biceps, triceps and distal muscles.  The deltoid was not fully tested secondary to pain.  There was no right first metacarpophalangeal joint motion.  The diagnosis was surgical damage to cutaneous muscles of left musculocutaneous nerve with sensory loss.  The examiner reported that pain was secondary to local shoulder pathology and that there were no other neurological findings.    

A January 2007 VA outpatient treatment record shows the Veteran's complained of bilateral shoulder pain, with radiation down the arms.  He also reported that the shoulder disabilities intermittently effected his ability to perform activities of daily living.  Right shoulder forward flexion was to 110 degrees.  Abduction was to 110 degrees.  External rotation was to 40 degrees and internal rotation was to 15 degrees.  Left shoulder forward flexion was to 100 degrees.  Abduction was to 100 degrees.  External rotation was to 30 degrees.  The Veteran was unable to perform internal rotation of the left shoulder.  The examiner noted that there were no degenerative changes of the shoulders.  Physical therapy was recommended.

A subsequent January 2007 VA outpatient treatment record documents the Veteran's ongoing complaints of bilateral shoulder pain for years that had not changed.  The Veteran described the pain as being located on top of the shoulders.  The pain was aggravated when lifting his arms.  The Veteran stated that he had difficulty donning shirts and with upper body self care.  Examination of the right shoulder revealed forward flexion was to 100 degrees.  Abduction was to 100 degrees.  External rotation was to 20 degrees.  Internal rotation was to 90 degrees.  Left shoulder forward flexion was to 100 degrees.  Abduction was to 100 degrees.  External rotation was to 20 degrees.  Internal rotation was to 90 degrees.  

VA treatment records dated in February and March 2007 show that the Veteran received physical therapy for his bilateral shoulder disabilities.

A January 22, 2008 VA examination report reveals that the Veteran reported having intermittent pain and stiffness of the bilateral shoulders, with increased pain and additional limitation of range of motion during flare-ups.  Examination of the right shoulder revealed forward flexion was to 50 degrees.  Abduction was to 45 degrees.  External rotation was to 45 degrees.  Internal rotation was to 50 degrees.  Examination of the left shoulder revealed forward flexion was to 50 degrees.  Abduction was to 45 degrees.  External rotation was to 45 degrees and internal rotation was to 50 degrees.  The diagnosis was post traumatic osteoarthritis of the bilateral shoulders, with frozen shoulders syndrome.  The examiner noted that there 

was no additional limitation of range of motion with repetitive motion.  The examiner also stated that any additional limitation of range of motion could not be determined without resort to mere speculation.  

VA treatment records dated from February to October 2010 document the Veteran's complaints of bilateral tingling in the arms.  May 2010 nerve conduction studies of both upper extremities were within normal limits.  The Veteran was requested to return for a needle electromyography (EMG) study later that month.  A May EMG report revealed that the study was incomplete as the Veteran was unable to tolerate the needle EMG.  The impressions were possible borderline left median neuropathy across the wrist and no evidence of right median neuropathy across the wrist 

A January 2011 VA treatment record documents the Veteran's complaints of shoulder pain.  Physical examination revealed bilateral arm abduction to 90 degrees.  Forward flexion was to 110 degrees.  The assessment was chronic bilateral shoulder pain, adhesive capsulitis, most likely musculoskeletal.  A subsequent January 2011 VA treatment record showed that the Veteran underwent occupational therapy for treatment of his shoulders.   

On VA examination in April 2012, the Veteran reported flare-ups of the shoulders when sleeping, doing activities, taking a shower, or getting dressed.  Range of motion testing revealed forward flexion of the right shoulder was to 80 degrees with evidence of painful motion at 80 degrees.  Right shoulder abduction was to 80 degrees with evidence of painful motion at 70 degrees.  Left shoulder flexion was to 90 degrees with evidence of painful motion at 80 degrees.  Left shoulder abduction was to 80 degrees with evidence of painful motion at 80 degrees.  The Veteran was not able to perform repetitive-use testing due to pain.  He did have localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of both shoulders.  There was guarding of both shoulders.  Muscle strength testing revealed right and left shoulder abduction was 4/5.  Right and left forward flexion was 5/5.  There was no ankylosis of the glenohumeral articulation.  There was no history of mechanical symptoms such as clicking or catching.  There was no history of recurrent 

dislocation of the glenohumeral joint.  The Veteran was unable to perform crank apprehension and relocation tests.  There was no acromioclavicular joint or other impairment of the scapula.  He was unable to perform cross-body adduction test.  The Veteran did not have a total shoulder joint replacement.  The examiner noted that the Veteran's shoulder conditions would not be equally served by an amputation with prosthesis.  Degenerative or traumatic arthritis had not been documented.  The examiner concluded that overall, the left and right shoulders displayed weakened movements in abduction and rotation mostly due to pain, and an inability to push against resistance.

On VA examination of the peripheral nerves in April 2012, the Veteran reported needing help with bathing, dressing, and feeding as he could not manipulate objects with his hands.  Testing of the left radial nerve, median nerve, ulnar nerve, musculotaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, and lower radicular group was normal.  The examiner noted that EMG testing of the left upper extremity in May 2010 and January 2012 were abnormal.  The Veteran indicated that he had limited use of his arms and hands for activities of daily living.  The examiner noted that the Veteran gave no effort during confrontational muscle testing.  However, while observing his activities in the examination room, the Veteran was able to close the door easily with his left hand.  While he did not bring his hands above to remove his sweater, he was able to manipulate and remove his arms from his sweater sleeve and put it back on without difficulty.  He was able to take his shoes off and tie his shoe laces with both hands.  The examiner concluded that there was no evidence of damage to the musculotaneous nerve on the left or right side.  There was electrodiagnostic evidence of left carpal tunnel syndrome.  The examiner noted that although EMG studies from 2010 and 2012 were limited, there was only evidence of left medial neuropathy at the carpal tunnel.  The examiner found a disconnect between the Veteran's reports of neurological symptoms in the upper extremities and the findings on the examination.  The examiner stated that there was no evidence to suggest damage to any nerve or pat of plexus in either extremity other than the left medial nerve at the wrist.    

Analysis

Right and Left Rotator Cuff Tendonitis

The Veteran's right and left rotator cuff tendonitis are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201.  When utilizing the Rating Schedule, when an unlisted condition is encountered, the VA is permitted to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  
  
In the instant case, the Veteran's right and left rotator cuff tendonitis are rated as tenosynovitis.  Diagnostic Code 5024 provides that tenosynovitis will be rated as degenerative arthritis, which is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, to be combined, not added.  Id.  

Moreover, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that tendonitis under Diagnostic Code 5024, is the service-connected disorder, and limitation of motion of the arm, under Diagnostic Code 5201, is a residual condition.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. 
§ 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Right Rotator Cuff Tendonitis Prior to January 22, 2008

The rating for the right rotator cuff tendonitis based on limitation of motion of major upper extremity was initially evaluated as 20 percent disabling prior to January 22, 2008.  In order for a 30 percent rating to be assigned there must be limitation of motion of the major arm to midway between the side and the shoulder level.  Such restricted motion is not shown in the November 2005 VA examination or VA treatment records.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  While factors such as pain and weakness have been considered, it has not been shown to result in additional functional limitation consistent with the limitation of motion associated with the next-higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

There is also no evidence of either ankylosis, of malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements; fibrous union of the humerus; false flail joint or flail shoulder shown, which are the only other means to obtain a rating higher than 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2013).  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right rotator cuff tendonitis during the appeal period prior to January 22, 2008, the evidence shows no distinct periods of time when the 

Veteran's service-connected right rotator cuff tendonitis varied to such an extent that a rating greater or less than 20 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Thus, the preponderance of the evidence is against an initial schedular evaluation in excess of 20 percent prior to January 22, 2008.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Rotator Cuff Tendonitis Beginning January 22, 2008

The weight of the evidence also demonstrates that the Veteran's right rotator cuff tendonitis is no more than 30 percent disabling beginning January 22, 2008.  For an evaluation in excess of 30 percent, the evidence must show limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 5201.  The evidence as set forth above fails to show such a limitation of motion.  Findings from VA treatment records and the January 22, 2008 and April 2012 VA examination reports indicate that the motion of the major arm is shown to be greater than 25 degrees from the side.  

There is also no evidence of either ankylosis, fibrous union of the humerus, false flail joint, or flail shoulder shown, which are the criteria to obtain a rating higher than 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  Moreover, while factors such as pain and weakness have been considered, such have not here been shown to result in additional functional limitation consistent with the criteria associated with the next-higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right rotator cuff tendonitis during the appeal period beginning on January 22, 2008, the evidence shows no distinct periods of time when the Veteran's service-connected right rotator cuff tendonitis varied to such an 

extent that a rating greater or less than 30 percent would be warranted.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Thus, the preponderance of the evidence is against an initial schedular evaluation in excess of 30 percent beginning on January 22, 2008.  Gilbert, 1 Vet. App. at 56.

Left Rotator Cuff Tendonitis

The Veteran's left arm is the minor upper extremity.  In this regard, the evidence, to include VA examinations conducted in November 2005, January 2008, and April 2012, does not show that the Veteran's left shoulder is limited to 25 degrees from side to warrant a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

As with the right shoulder, there is also no evidence of either ankylosis, of malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements; fibrous union of the humerus; false flail joint or flail shoulder shown, which are the only other means to obtain a rating higher than 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  Moreover, while factors such as pain and weakness have been considered, such have not here been shown to result in additional functional limitation consistent with the criteria associated with the next-higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
  
While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left rotator cuff tendonitis, the evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected left rotator cuff tendonitis varied to such an extent that a rating greater or less than 20 percent would be warranted.  Fenderson, 12 Vet. App. at 126. 

Thus, the preponderance of the evidence is against an initial schedular evaluation in excess of 20 percent prior to January 22, 2008.  Gilbert, 1 Vet. App. at 56.

Left Musculocutaneous Nerve Damage

The Veteran's left musculocutaneous nerve damage, with sensory loss, of the minor arm is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8517.  Under Diagnostic Code 8517, mild incomplete paralysis of the musculocutaneous nerve in the minor arm warrants a noncompensable evaluation.  Moderate incomplete paralysis of the musculocutaneous nerve in the minor arm warrants a 10 percent evaluation.  Severe incomplete paralysis of the musculocutaneous nerve in the minor arm warrants a 20 percent evaluation.  Complete paralysis of the musculocutaneous nerve, weakness but not loss of flexion of elbow and supination of forearm in the minor arm warrants a 20 percent evaluation.  Id.  

The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Disease of the Peripheral Nerves. 

In light of the findings from the VA examination reports and VA treatment records, an increased rating under Diagnostic Code 8517 is not warranted.  The evidence does not show that the Veteran's left musculocutaneous nerve damage, with sensory loss, is severe.  Rather, the evidence indicates that the Veteran has maintained functional use of his left hand with relative ease, as demonstrated on the most recent VA examination report in April 2012.  A severe disability would be necessary to qualify for a 20 percent evaluation under Diagnostic Code 8517.  Thus, an initial rating under Diagnostic Code 8517 is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8517. 

The Board is also of the opinion that Diagnostic Codes 8514, 8614, 8714, 8515, and 8516 are not applicable in the circumstances of this case.  38 C.F.R. § 4.124a.  These provisions apply specifically to the hand and fingers, and the record is silent regarding any symptomatology specific to the left hand and fingers. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left musculocutaneous nerve, the evidence shows no distinct periods of time during the appeal period, when manifestations of this disorder  varied to such an extent that an initial rating greater or less than 10 percent would be warranted.  Fenderson, 12 Vet. App. at 126.  Thus, the preponderance of the evidence of record, as discussed above, is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for his service-connected left musculocutaneous nerve damage, with sensory loss, is not warranted at any time during the appeal period.  Gilbert, 1 Vet. App. at 56.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  

Right Rotator Cuff Tendonitis

The Veteran's service-connected right rotator cuff tendonitis is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to January 22, 2008, at the most, forward flexion and abduction of the right shoulder was from 0 to 90 degrees.  External rotation was to 40 degrees and internal rotation was to 15 degrees.  Beginning on January 22, 2008, at the most, the right shoulder revealed forward flexion was to 50 degrees.  Abduction was to 45 degrees.  External rotation was to 45 degrees.  Internal rotation was to 50 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the Veteran's right rotator cuff tendonitis are congruent with the disability picture represented by the ratings currently assigned.  Evaluations in excess of these ratings are provided for certain manifestations of the Veteran's service-connected right rotator cuff tendonitis, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings that are currently assigned reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Left Rotator Cuff Tendonitis

The Veteran's service-connected left rotator cuff tendonitis is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Limitation of the Veteran's service-connected left rotator cuff tendonitis, at the most, was forward flexion was to 50 degrees, abduction was to 45 degrees, external rotation was to 45 degrees, and internal rotation was to 50 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the Veteran's left rotator cuff tendonitis are congruent with the disability picture represented by the 20 percent rating assigned.  An evaluation in excess of 20 percent are provided for certain manifestations of the Veteran's service-connected left rotator cuff tendonitis, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 20 percent rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Left Musculocutaneous Nerve Damage, With Sensory Loss

The Veteran's service-connected left musculocutaneous nerve damage, with sensory loss, is evaluated as a disease of the peripheral nerves pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8517, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Involvement of the musculocutaneous nerve is wholly sensory.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the Veteran's left musculocutaneous nerve damage is congruent with the disability picture represented by the 10 percent rating assigned.  An evaluation in excess of 10 percent are provided for certain manifestations of the Veteran's service-connected left musculocutaneous nerve damage, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 10 percent rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8517; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

An initial evaluation in excess of 20 percent for right rotator cuff tendonitis, prior to January 22, 2008, is denied.

An evaluation in excess of 30 percent for right rotator cuff tendonitis, on and after January 22, 2008, is denied.

An initial evaluation in excess of 20 percent for left rotator cuff tendonitis is denied.

An initial evaluation in excess of 10 percent for left musculotaneous nerve damage, with sensory loss, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


